                                                                              1   G. EDWARD RUDLOFF, JR. (SBN 56058)
                                                                                  DIANNE J. MECONIS (SBN 120895)
                                                                              2   FORAN GLENNON PALANDECH
                                                                                  PONZI & RUDLOFF PC
                                                                              3   2000 Powell Street, Suite 900
                                                                                  Emeryville, CA 94608
                                                                              4   Telephone:    (510) 740-1500
                                                                                  Facsimile:    (510) 740-1501
                                                                              5   E-mail:       erudloff@fgppr.com
                                                                                                dmeconis@fgppr.com
                                                                              6
                                                                                  MATTHEW S. PONZI (Pro Hac Vice)
                                                                              7   CHRISTOPHER M.H. SNOW (Pro Hac Vice)
                                                                                  FORAN GLENNON PALANDECH
                                                                              8   PONZI & RUDLOFF PC
                                                                                  222 North LaSalle Street, Suite 1400
                                                                              9   Chicago, IL 60601
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                  Telephone:   (312) 863-5000
                                                                             10   Facsimile:   (312) 863-5099
                                                                                  E-mail:      mponzi@fgppr.com
                                                                             11                csnow@fgppr.com

                                                                             12 Attorneys for Defendant ALLIANZ GLOBAL RISKS
                                             2000 POWELL STREET, SUITE 900
                                             EMERYVILLE, CALIFORNIA 94608




                                                                                US INSURANCE COMPANY
                                                                             13
                                                   ATTORNEYS AT LAW


                                                      (510) 740-1500




                                                                             14                             UNITED STATES DISTRICT COURT

                                                                             15                          NORTHERN DISTRICT OF CALIFORNIA

                                                                             16

                                                                             17 SM 10000 PROPERTY, LLC, a Delaware          Case No. 19-CV-03054-PJH
                                                                                limited liability company and SWINERTON
                                                                             18 BUILDERS, INC., a California Corporation,
                                                                                                                            [PROPOSED] ORDER GRANTING
                                                                             19                       Plaintiff,            JOINT MOTION TO EXTEND
                                                                                                                            DISCOVERY DATES SET FORTH IN
                                                                             20            vs.
                                                                                                                            CASE MANAGEMENT AND PRETRIAL
                                                                             21 ALLIANZ GLOBAL RISKS US                     ORDER DATED 9/12/2019 (ECF # 22)
                                                                                INSURANCE COMPANY, an Illinois
                                                                             22 corporation, and DOES 1 through 10,

                                                                             23                       Defendants.

                                                                             24                                             State Court Complaint Filed: May 1, 2019
                                                                                                                            Removal Date: June 3, 2019
                                                                             25                                             Trial Date:    February 1, 2021

                                                                             26   ///
                                                                             27   ///
                                                                             28
                                                                                                                          -1-
                                                                                        [PROPOSED] ORDER GRANTING JOINT MOTION TO EXTEND DISCOVERY DATES
                                                                                                              Case No. 19-CV-03054-PJH
                                                                              1          After consideration of the Joint Motion of Plaintiffs SM 10000 Property, LLC and

                                                                              2   Swinerton Builders, Inc. and Defendant Allianz Global Risks US Insurance Company to extend

                                                                              3   the discovery dates set forth in this Court’s CASE MANAGEMENT AND PRETRIAL ORDER

                                                                              4   dated 9/12/2019 (ECF # 22) (hereafter “CMC Order”), and finding good cause has been shown,

                                                                              5          IT IS SO ORDERED:

                                                                              6          The Joint Motion is granted, and the new discovery deadline are extended as follows:

                                                                              7

                                                                              8                 July 30, 2020            Non-Expert Discovery Cut-Off Date

                                                                              9                 August 13, 2020          Disclosure of retained and non-retained experts
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                             10                 August 31, 2020          Disclosure of rebuttal experts
                                                                             11                 October 21, 2020         Expert discovery cut-off date
                                                                             12
                                             2000 POWELL STREET, SUITE 900
                                             EMERYVILLE, CALIFORNIA 94608




                                                                             13
                                                   ATTORNEYS AT LAW




                                                                                  DATED: _____March 30, 2020_______                 /s/ Phyllis J. Hamilton
                                                      (510) 740-1500




                                                                                                                             THE HONORABLE PHYLLIS J. HAMILTON
                                                                             14                                              United States Chief District Court Judge
                                                                             15

                                                                             16

                                                                             17
                                                                             18

                                                                             19
                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28
                                                                                                                      -2-
                                                                                    [PROPOSED] ORDER GRANTING JOINT MOTION TO EXTEND DISCOVERY DATES
                                                                                                          Case No. 19-CV-03054-PJH
